DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending.

Response to Arguments
Applicant's arguments, see Remarks - Applicant Arguments/Remarks Made in an Amendment, filed 02/03/2022, with respect to Claims 1-20, the arguments have been fully considered and are persuasive.  The Non-Final Rejection Report (dated 11/05/2021) of claims 1-20 has been withdrawn.

Response to Amendment
The amendments to the claims, filed on February 03, 2022 have been entered. Claims 1-20 are pending. With regard to claims 6-9, the objections have been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed. Independent claims 1 and 10 contain allowable subject matter as indicated (in bold letters) below.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter.  
Regarding Claim 1, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting a device for solderless, repeatable electrical connection with an integrated circuit, the device comprising: a top comprising a first side and a second side, wherein the first side is in opposite directions and the second side; an alignment plate comprising opposing first side and a second side; a connector comprising a hole, a first side, a second side, and at least one edge, wherein the first side is in substantially opposite direction to the second side and the at least one edge is positioned between the first and the second sides and extends along the hole; and a bottom comprising a first side and a second side in opposite direction to the first side, wherein the second side of the top faces the first side of the alignment plate, wherein the second side of the alignment plate faces the first side of the connector, wherein the second side of the connector faces the first side of the bottom, wherein the top is configured to move toward the bottom to secure the integrated circuit adjacent to the at least one edge of the connector, and wherein the connector comprises a printed circuit board (PCB) with a plurality of traces extending from the at least one edge of the connector along at least one PCB layer, and wherein at least one trace of the plurality of traces in adjacent PCB layers forms a waveguide, as recited in claim 1, in conjunction with ALL the remaining limitations of the base claims. 
wherein the top is moveable in a first direction along the plurality of rails, wherein the bottom comprises a supporting step, an active step, an alignment step and a bumper step, each having a different height in the first direction, as recited in claim 10, in conjunction with ALL the remaining limitations of the base claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER G. LEIGH whose telephone number is (571)270-0672. The examiner can normally be reached Monday - Friday, 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDULLAH A. RIYAMI can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER G LEIGH/Examiner, Art Unit 2831